Citation Nr: 0946672	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  07-30 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertension to 
include as secondary to diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Megan L. Engebretson, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1965 to November 
1967 including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for 
hypertension to include as secondary to diabetes mellitus, 
type II.  The Veteran has been diagnosed with hypertension 
and claims that it was either caused by his active service or 
developed secondary to his service-connected diabetes 
mellitus, type II.

The Veteran began receiving treatment for both hypertension 
and diabetes in 2002.  The Veteran contends that his 
hypertension, although diagnosed first in February 2002, was 
caused or aggravated by his service connected diabetes 
disability which was first diagnosed in May 2002.  Although 
hypertension was diagnosed first, the proximity of treatment 
and diagnosis of both diseases is sufficient to warrant a VA 
examination.

The Veteran has not yet been afforded a VA examination for 
his hypertension.  VA is obliged to provide an examination 
when the record contains competent evidence that the claimant 
has a current disability or signs and symptoms of a current 
disability; the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The threshold for finding a link between a current 
disability and service is low.  Locklear v. Nicholson, 20 
Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  

The Veteran also seeks service connection for bilateral 
hearing loss and tinnitus.  The Veteran was afforded a VA 
audiological examination in July 2007.  At that time the 
examiner stated that the Veteran's tinnitus did not appear in 
service and therefore he could not render an opinion as to 
etiology.  The examiner also stated that the Veteran's 
hearing loss predated service and the Veteran was therefore 
not entitled to service connection.

However the examiner failed to consider that if a Veteran 
does not meet the regulatory requirements for a disability at 
separation, he can still establish service connection by 
submitting evidence that a current disability is causally 
related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-
160 (1993).  The examiner did not consider evidence outside 
of service records for the Veteran's tinnitus.  There is 
evidence the Veteran was exposed to helicopter noise during 
active service.  The Veteran reported exposure to helicopters 
in a 1973 examination and stated that he had experienced 
ringing in his ears for five to six years.  This would put 
the onset of tinnitus around 1967 or 1968.  Additionally, the 
examiner did not consider whether the Veteran's hearing loss, 
though not caused by service, was aggravated by in-service 
noise exposure.  

The Board notes that once VA undertakes the effort to provide 
an examination when developing a service-connection claim, 
even if not statutorily obligated to do so, it must provide 
an adequate one or, at a minimum, notify the claimant why one 
will not or cannot be provided.  Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007).  In this case the examination is 
inadequate because the examiner failed to state an opinion on 
the etiology of the Veteran's tinnitus and did not consider 
whether the Veteran's hearing loss was permanently aggravated 
by his active service.  As such it must be remanded for a new 
examination.

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  Refer the Veteran's claims file to a 
physician for the purpose of determining 
the etiology of the Veteran's 
hypertension, hearing loss, and tinnitus. 
The physician should address the 
following:

a. The physician should review the 
Veteran's claim file and state that such 
has been done in the report.

b.  The physician should state whether 
hypertension, hearing loss, and tinnitus 
were at least as likely as not (that is, 
at least a 50-50 degree of probability) 
incurred during active military service or 
within one year of the Veteran's active 
military service.

c.  If hypertension is found not to be 
related to the Veteran's service, the 
examiner should determine if it is at 
least as likely as not (that is, at least 
a 50-50 degree of probability) that the 
hypertension was aggravated by or caused 
by the Veteran's service-connected 
diabetes mellitus, type II. 
 
d.  If hearing loss or tinnitus is found 
not to be related to the Veteran's 
service, the examiner should determine if 
it is at least as likely as not (that is, 
at least a 50-50 degree of probability) 
that the conditions were permanently 
aggravated by the Veteran's active duty 
service.

e. The physician should give a complete 
rationale for all conclusions made.  The 
rationale should be based on examination 
findings, historical records, and medical 
principles.

f.  The above-requested examinations must 
include all special studies deemed 
necessary to provide the required 
opinions. 
 
2.  After the foregoing, the AMC should 
review the Veteran's claim.  If the 
determination is adverse to the Veteran, 
he and his representative should be 
provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


